      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TRAVIS OVERSTREET

      Plaintiff,
                                                  Civil Action File No.:
v.
                                                  JURY TRIAL DEMANDED
BRANDSAFWAY INDUSTRIES,
LLC; CL COATINGS, LLC,


      Defendants.



                                 COMPLAINT

      COMES NOW Travis Overstreet (“Plaintiff” or “Overstreet”), by and

through his undersigned counsel, to file this Complaint and Jury Demand against

BrandSafway Industries, LLC (“BrandSafway) and CL Coatings, LLC (“CL

Coatings”) (collectively “Defendants”) based on the following:

                              INTRODUCTION

      1. Plaintiff is an African American who was employed by the Defendants.




                                        1
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 2 of 23




      2. Plaintiff brings this civil action to recover damages against Defendants

under Title VII of the Civil Rights Act of 1964, as amended, 2000e et. seq., (“Title

VII”) and 42 U.S.C.A. Section 1981 (“Section 1981”) for discrimination based on

a racially hostile work environment; for constructive discharge by the Defendants

based on his race and as retaliation for opposing racially discriminatory practices.

Plaintiff further brings a claim for damages for negligent retention and supervision

under O.C.G.A. Section 34-7-20.

                                     PARTIES

      3.   Plaintiff Overstreet is a citizen of the United States and resident of the

state of Florida who during the time of the events alleged in this Complaint worked

for Defendants as a blaster painter at Defendants’ job site located at King’s Bay

Naval Submarine Base in St. Mary’s, Georgia.

      4.   BrandSafway is a foreign limited liability company registered with the

Georgia Secretary of State to conduct business in the State of Georgia and upon

information and belief it is headquartered in Kennesaw, Georgia. CL Coatings is a

foreign limited liability company also registered with the Georgia Secretary of

State to conduct business in the State of Georgia. Moreover, CL Coatings



                                          2
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 3 of 23




maintains a principal office located in the Northern District of Georgia at 1325

Cobb International Drive, Kennesaw, Georgia 30152.

      5.    Upon information and belief, BrandSafway is a general contractor

who during the events alleged in this complaint was hired to provide services at the

King’s Bay Naval Submarine Base. Upon information and belief, CL Coatings is a

sub-contractor for BrandSafway. Upon information and belief, BrandSafway is a

parent company of CL Coatings, its subsidiary,

      6.    BrandSafway and CL Coatings functioned as joint employers, as they

shared and jointly determined matters related to the terms, conditions, and

privileges of the Plaintiff’s employment.

            SUBJECT MATTER JURISDICTION AND VENUE

      7. This Court has subject matter jurisdiction concerning this civil

action pursuant to 28 U.S.C. §§1331 and 1343.

      8. Pursuant to 28 U.S.C.A. § 1391 (b) (1), 42 U.S.CA. § 2000e-5(f)(3), and

Local Rule 3.1 (B) (1) (a) of the Northern District of Georgia, venue is proper

because one or both Defendants both reside in and maintain a principal office

address within the Northern District of Georgia.


                                            3
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 4 of 23




                          PERSONAL JURISDICTION

      9. Defendant BrandSafway may be served with process concerning this

civil action through its registered agent for service of process, C T Corporation

System. Defendant CL Coatings may be served with process concerning this civil

action through its registered agent for service of process, C T Corporation System.

                   ADMINISTRATIVE PROCEEDINGS

      10.   Overstreet filed Charges of Discrimination against BrandSafway and

CL Coatings with the EEOC on March 31, 2020. See Exhibit No. 1.

      11.     On September 28, 2020 the EEOC issued Overstreet Right to Sue

letters for EEOC Charge Numbers 410-2020-05155 (against BrandSafway) and

410-2020-05025 (against CL Coatings). See Exhibits No. 2 and 3.

      12. Overstreet has timely filed this action within 90 days of receiving his

Right to Sue Letters.

      13. Administrative prerequisites have been met prior to filing this civil

action.




                                          4
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 5 of 23




                          FACTUAL ALLEGATIONS

      14.    BrandSafway provides construction, maintenance, and repair services

to numerous commercial and public sector industries. BrandSafway has acquired

or owns a network of entities, including CL Coatings, that perform work and

provide labor for its various industrial clients. CL Coatings has described itself in

marketing material as a BrandSafway company and BrandSafway retains ultimate

control over various aspects of CL Coatings. In the subsequent paragraphs of this

complaint, BrandSafway and LC Coatings are collectively referenced as the

“Defendants.”

      15.    Travis Overstreet was hired by Defendants in November 2019 as a

blaster painter at the King’s Bay Naval Submarine Base in St. Mary’s, Georgia.

That means that Overstreet helped prepare large surfaces for paint jobs through a

process called blasting. Overstreet’s specific assignment involved submarine

housing and loading dock structures at King’s Bay.

      16.    When Overstreet joined the King’s Bay project, his work crew at the

facility was almost entirely made up of whites. Out of dozens of employees on

Overstreet’s team, less than a handful were African American; so that when



                                         5
         Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 6 of 23




Overstreet and another black employee were hired on the same day, they

effectively doubled the African-American share of the workforce on Overstreet’s

team.

         17.   Beginning with the earliest days of his employment at the King’s Bay

site, Overstreet was subjected to ongoing racist language and behavior from some

of Defendants’ employees. The few black employees, instead of being treated as

valued team members, were marginalized as well as demeaned on a near daily

basis.

         18.   One perpetrator of this offensive conduct was an individual who upon

information and belief is named Scott Lee. Lee is a white male who had direct

supervisory authority over Overstreet in the role as “lead man” on Overstreet’s

team. Lee controlled Overstreet’s assignments and the division of responsibilities

between Overstreet and his co-workers. Upon information and belief, Lee

exercised other supervisory duties on behalf of Defendants at the King’s Bay job

site and functioned as a central member of the onsite leadership team.

         19.   Lee made racially charged comments directly to Overstreet and other

black employees, including remarks that Lee’s ancestors owned slaves and a



                                          6
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 7 of 23




running commentary around insulting racial stereotypes. Lee sometimes referred to

black employees as “boy”, a term Overstreet and other African American men find

racially offensive. Overstreet felt embarrassed and belittled by Lee’s inappropriate

and repeated racial remarks, which were observed by Overstreet’s colleagues.

      20.    Lee, who had been accustomed to a nearly all white work crew, made

statements suggesting that he had problems with black employees being part of his

team. On one occasion, Lee observed to a black employee that “the job worked a

lot better when you boys weren’t here”, an apparent reference to the presence of

the new black employees.

      21.    Overstreet faced discriminatory conduct that went beyond belittling

remarks from the “lead man” on his team. Approximately a week after Overstreet

and another black man started working on the job site, Overstreet saw a black stick

figure cut-out with a noose tied around its neck openly displayed in the trailer

where he and other employees signed into work every day. A noose is universally

recognized as one of the most provocative and threatening symbols of violence

against African Americans. This noose was not displayed until Overstreet and a

black colleague were hired to work at the job site.




                                          7
       Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 8 of 23




       22.    Soon after the noose episode, Overstreet saw a deeply offensive

epithet that racists often invoke (what is referred to as the “N” word”) scrolled on

the wall in a portable toilet on site.

       23.    One of Overstreet’s white co-workers made a certain physical gesture

toward him that Overstreet understood has come to be associated with the idea of

“white power.” See “When the OK Sign is No Longer OK”, New York Times,

December 15, 2019. Overstreet’s co-worker made this gesture of intimidation

toward Overstreet on multiple occasions during Overstreet’s employment with the

company.

       24.    Overstreet experienced a disparity in the nature of the work he and the

other blacks were assigned, in comparison with their white colleagues on the job

site. Overstreet observed that the black employees were consistently ordered to do

some of the most high-risk work available, such as paint blasting from scaffolding

at elevated positions, while whites were not given these potentially dangerous

projects. Overstreet noticed that the black employees on the job site were routinely

directed to do more onerous and physically difficult work than the whites and were

subjected to longer hours.




                                          8
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 9 of 23




      25.   Overstreet was distressed, embarrassed, and demeaned by the

behavior described above. Overstreet felt Lee’s distribution of assignments put him

at physical risk and Overstreet felt threatened by the presence of a black stick

figure with a noose around its neck as well as by his co-worker’s willingness to

flout his bigotry with offensive gestures associated with “white power.”

      26.    After approximately three weeks of the appalling behavior described

above, on or about December 9, 2019, Overstreet reported to representatives of

Defendants, including site supervisor Duane Betner, a white male, that he was

facing discriminatory conditions including harassment and mistreatment.

      27.   In December 2019, Overstreet was jointly interviewed by corporate

representatives of Defendants regarding his complaint. At one point, Overstreet

raised the question of whether he should obtain a lawyer and was promptly told

that the companies very much wanted the matter handled internally.

      28.   While Overstreet was given assurances that his complaints were being

taken seriously, little changed. Overstreet continued to face offensive language and

behavior from his colleagues. Lee’s racially offensive comments persisted, as did

the “white power” hand gestures from Overstreet’s co-worker. The unfair pattern

of work assignments between black employees including Overstreet and their


                                         9
        Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 10 of 23




white counterparts stayed the same. The fact that these conditions continued

unchecked after he made an official complaint contributed to Overstreet’s belief

that his work site at King’s Bay was discriminatory and hostile for him as an

African American.

        29.   On or about the first week of February 2020, while at work at the job

site Overstreet was called a N****r by Defendants’ foreman Clint, a Caucasian

male.

        30.   Overstreet, who is also a disabled U.S. Veteran and suffers from post-

traumatic stress disorder, became immediately angered by the use of this deeply

offensive racial epithet.

        31.   After being called the N-word directly to his face, Overstreet walked

off the job, immediately resigning as this was the ultimate tipping point for him

following a litany of demeaning, harassing, insulting, intimidating, hostile and

abusive racist conduct directed towards him throughout his employment.

        32.   Overstreet resigned in order to avoid persistent intolerable and illegal

conduct perpetrated against him because of his race by Defendants supervisors and

employees.



                                          10
     Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 11 of 23




                                      COUNT I

  (Racially Hostile Work Environment in Violation of Title VII, 42 U.S.C. §
                              2000e et. seq.)


      33.    Overstreet incorporates by referencing all preceding paragraphs of this

complaint.

      34.    Overstreet experienced racial harassment in his workplace that he

found to be severe and pervasive enough to alter the terms of his employment and

create a discriminatorily abusive working environment.

      35.    The work environment encountered by Overstreet would be

considered by any reasonable person in the same position to be hostile and

discriminatorily abusive.

      36.    Defendants’ actions in creating, fostering, or tolerating a racially

hostile work environment violated Title VII.

      37.    Defendants were notified by Overstreet of the discriminatory hostile

environment in its workplace.




                                        11
         Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 12 of 23




         38.     Despite having actual notice of the racial harassment, Defendants did

not take steps to end the conduct, therefore tolerating a racially hostile work

environment in violation of Title VII.

         39.     Defendants willfully wantonly or recklessly disregarded Overstreet’s

rights under Title VII and Defendant’s discriminatory actions were done in bad

faith.

         40.     As a result of a racially hostile work environment, Overstreet suffered

lost compensation and other benefits of employment. Overstreet also suffered

emotional distress, humiliation, embarrassment, and mental anguish as a result of

this environment.

         41.     Pursuant to Title VII, Defendants are jointly and severally liable to

Overstreet for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                          COUNT II

           (Retaliation in Violation of Title VII, 42 U.S.C. § 2000e et. seq.)




                                            12
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 13 of 23




      42.    Overstreet incorporates by reference all preceding paragraphs of this

complaint.

      43.    Overstreet engaged in activity protected under Title VII by opposing

racially discriminatory conduct through an internal complaint on or about

December 9, 2019, to Defendants concerning a racially hostile work environment

at Overstreet’s job site.

      44.    On or about the first week of February 2020, Overstreet was

constructively discharged from his employment with Defendants.

      45.    Defendants’ constructive discharge of Overstreet’s employment was

in retaliation for engaging in protected activity under Title VII. After reporting a

race based hostile work environment to Defendants in December of 2020, this

conduct persisted to the point that it became intolerable and resulted in

Overstreet’s constructive discharge.

      46.    Defendants willfully wantonly or recklessly disregarded Overstreet’s

rights under Title VII and Defendants’ retaliatory actions were done in bad faith.




                                         13
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 14 of 23




       47.       As a result of Defendants’ retaliation, Overstreet suffered lost

compensation and other benefits of employment, emotional distress, humiliation,

embarrassment, and mental anguish.

       48.       Pursuant to Title VII, Defendants are jointly and severally liable to

Overstreet for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                       COUNT III

(Discriminatory Termination in Violation of Title VII, 42 U.S.C. 2000e et. seq.)

       49.       Overstreet incorporates by reference all preceding paragraphs of this

complaint.

       50.       Overstreet’s work site had been almost all white before he was hired,

and his direct supervisor openly regretted the fact that more African American

employees had been hired.

       51.       On or about the first week of February 2020, Overstreet was

constructively discharged from his employment with Defendants.



                                           14
         Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 15 of 23




         52.     Defendants’ constructive discharge of Overstreet’s employment was

because of or motivated by his race. Defendant’s racially hostile work environment

persisted to the point that it became intolerable and resulted in Overstreet’s

constructive discharge.

         53.     Defendants willfully wantonly or recklessly disregarded Overstreet’s

rights under Title VII and Defendants’ discriminatory actions were done in bad

faith.

         54.     As a result of his unlawful termination, Overstreet suffered lost

compensation and other benefits of employment, emotional distress, humiliation,

embarrassment, and mental anguish.

         55.     Pursuant to Title VII, Defendants are jointly and severally liable to

Overstreet for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                          COUNT IV

(Racially Hostile Work Environment in Violation of 42 U.S.CA. Section 1981)




                                           15
     Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 16 of 23




      56.    Overstreet incorporates by reference the preceding paragraphs in this

complaint.

      57.    Overstreet experienced racial harassment in his workplace that he

found to be severe and pervasive enough to alter the terms of his employment and

create a discriminatorily abusive working environment.

      58.    The work environment encountered by Overstreet would be

considered by any reasonable person in the same position to be hostile and

discriminatorily abusive.

      59.    Defendants’ actions in creating, fostering, or tolerating a racially

hostile work environment violated Section 1981.

      60.    Defendants were notified by Overstreet of the discriminatory hostile

environment in its workplace.

      61.    Despite having actual notice of the racial harassment, Defendants did

not take steps to end the conduct, therefore tolerating a racially hostile work

environment in violation of Section 1981.




                                       16
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 17 of 23




       62.       Defendants willfully wantonly or recklessly disregarded Overstreet’s

rights under Section 1981 and the Defendants’ discriminatory actions were done in

bad faith.

       63.       As a result of a racially hostile work environment, Overstreet suffered

lost compensation and other benefits of employment. He also suffered emotional

distress, humiliation, embarrassment, and mental anguish as a result of this

environment.

       64.       Pursuant to Section 1981, Defendants are jointly and severally liable

to Overstreet for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                           COUNT V

        (Discriminatory Termination in Violation of 42 U.S.C.A. Section 1981)

       65.       Overstreet incorporates by reference all preceding paragraphs of this

complaint.




                                            17
         Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 18 of 23




         66.     Overstreet’s work site had been almost all white before he was hired,

and his direct supervisor openly regretted the fact that more African American

employees had been hired.

         67.     On or about the first week of February 2020, Overstreet was

constructively discharged from his employment with Defendants.

         68.     Defendants’   racially   discriminatory constructive   discharge of

Overstreet violated Section 1981.

         69.     Defendants willfully wantonly or recklessly violated Overstreet’s

rights under Section 1981 and Defendants’ discriminatory actions were done in bad

faith.

         70.     As a result of his racially discriminatory termination, Overstreet

suffered lost compensation and other benefits of employment, emotional distress,

humiliation, embarrassment, and mental anguish.

         71.     Pursuant to Section 1981, Defendants are jointly and severally liable

to Overstreet for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                            18
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 19 of 23




                                       COUNT VI

                     (Retaliation in Violation of 42 U.S.C.A. Section 1981)

      72.    Overstreet incorporates by reference all preceding paragraphs of this

complaint.

      73.      Overstreet engaged in activity protected under Section 1981 by

opposing racially discriminatory conduct through an internal complaint on or about

December 9, 2019, to Defendants concerning a racially hostile work environment

at Overstreet’s job site.

      74.    On or about the first week of February 2020, Overstreet was

constructively discharged from his employment with Defendants.

      75.    Defendants’ constructive discharge of Overstreet’s employment was

in retaliation for engaging in protected activity under Title VII. After reporting a

race based hostile work environment to Defendants in December of 2020, this

conduct persisted to the point that it became intolerable and resulted in

Overstreet’s constructive discharge.




                                        19
         Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 20 of 23




         76.     Defendants willfully wantonly or recklessly violated Overstreet’s

rights under Section 1981 and Defendants’ discriminatory actions were done in bad

faith.

         77.     As a result of Defendants’ retaliation, Overstreet suffered lost

compensation and other benefits of employment, emotional distress, humiliation,

and embarrassment, and mental anguish.

         78.     Pursuant to Section 1981, Defendants are jointly and severally liable

to Overstreet for damages including back pay and lost benefits, front pay and/or

reinstatement, compensatory damages, punitive damages, attorney fees and costs

of litigation.

                                      COUNT VII

            (Negligent retention in violation of O.C.G.A. Section 34-7-20)

         79.     Overstreet incorporates by reference all preceding paragraphs of this

complaint.




                                           20
      Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 21 of 23




      80.     After being directly informed of Scott Lee’s mistreatment of African

American employee, Defendants kept Lee in the role of leadman on their job site at

King’s Bay Naval Submarine Base.

      81.    Despite their knowledge of offensive conduct by Scott Lee,

Defendants made no meaningful effort to supervise or direct his management of

their King’s Bay job site in a manner to prevent more wrongful conduct.

      82.    As a result of Defendants’ negligent retention and supervision of their

leadman on the King’s Bay job site, Scott Lee, Overstreet continued to suffer

emotional distress, embarrassment, humiliation, and mental anguish because of

Lee’s extreme and outrageous conduct directed toward him on a nearly daily basis.

      83.    Defendants are in violation of O.C.G.A. Section 34-7-20 and

Defendants are jointly and severally liable to Overstreet for his damages under the

laws of the state of Georgia.

      84.     Defendants acted in a manner which showed willful misconduct,

malice, wantonness, oppression or an entire lack of care concerning the rights of

Hall and its retention of Lee.




                                        21
     Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 22 of 23




                          JURY TRIAL DEMAND

      85.     Overstreet demands a trial by jury as to all claims stated in this

complaint.

                             PRAYER FOR RELIEF

      WHEREFORE based on the above stated claims that Defendants

BrandSafway and CL Coatings have violated Plaintiff Overstreet’s rights afforded

to him under Title VII of the Civil Rights Act of 1964, Title VII, 42 U.S.C. §

2000e et. seq., 42 U.S.C. §1981, and O.C.G.A. Section 34-7-20, Overstreet

respectfully requests that this Court enter judgment in his favor and against

BrandSafway and CL Coatings, and order the following relief as allowed by law:

      A. Compensatory damages, including but not limited to compensation for

emotional distress, embarrassment, humiliation, and mental anguish;

      B. Back pay and lost benefits;

      C. Front pay;

      D. Punitive damages;

      E. Attorneys’ fees and costs of this action;


                                         22
     Case 1:20-cv-05209-AT-WEJ Document 1 Filed 12/23/20 Page 23 of 23




      F. Pre-judgment and post-judgment interest at the highest lawful rate; and

      G. Such further relief as the Court deems just and proper.

Respectfully submitted this 23rd day of December, 2020.

                                      HKM EMPLOYMENT ATTORNEYS
                                      LLP

                                      By: s/ Jermaine A. Walker

                                      Jermaine “Jay” A. Walker
                                      HKM Employment Attorneys LLP
                                      3355 Lenox Road, Suite 660
                                      Atlanta, Georgia 30326
                                      (telephone) 404-301-4020
                                      (fax: same #) 404-301-4020
                                      jwalker@hkm.com
                                      Attorney for Plaintiff




                                        23
